Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           The application has been amended as follows:
           (1) In claim 1, line 4, “that is” has been deleted.
           (2) In claim 1, line 10, “a” has been changed to --at least one--.
           (3) In claim 2, line 1, after “spring”, --disposed-- has been added.
           (4) In claim 2, line 2, “that provides” has been changed to --and providing--.
           (5) Claim 3 has been rewritten as follows:
                -- 3. The assembly of claim 1, wherein the at least one threaded region comprises threaded regions which correspond to circular slots formed within the pad. --
           (6) In claim 5, line 2, after “,”, --and wherein-- has been added. 
           (7) In claim 5, line 3, after “translating”, --teeth-- has been added.
           (8) In claim 5, line 3, after “and”, --the-- has been added. 
           (9) In claim 8, line 1, after “translating”, --blade-- has been added. 
           (10) In claim 8, line 1, after “and”, --the-- has been added. 
           (11) In claim 8, line 2, “blades” has been changed to --blade--.

           (13) In claim 17, line 5, “that includes” has been changed to --and including--.
           (14) In claim 17, line 7, “on the inner blade” has been deleted.
           (15) In claim 17, line 16, “interconnecting” has been changed to --interconnects--.
           (16) In claim 20, line 5, “and outer blades” has been changed to --blade and the outer blade-- has been added. 
2.        Authorization for this examiner’s amendment was given in an interview with Christine McLinn on June 9, 2021.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724